Name: Council Regulation (EEC) No 342/90 of 5 February 1990 extending the provisional anti-dumping duty on imports of welded tubes, of iron or non-alloy steel, originating in Yugoslavia and Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 2. 90 Official Journal of the European Communities No L 38/9 COUNCIL REGULATION (EEC) No 342/90 of 5 February 1990 extending the provisional anti -dumping duty on imports of welded tubes, of iron or non-alloy steel, originating in Yugoslavia and Romania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3074/89 (2), the Commission imposed a provisional anti-dumping duty on imports of welded tubes, of iron or non-alloy steel, originating in Yugoslavia and Romania ; Whereas the examination of the facts has not yet been completed and the Commission has informed the Yugoslav and Romanian exporters concerned of its inten ­ tion to propose an extension of the period of validity of the provisional duty for a further period not exceeding two months ; whereas exporters cooperating in this proceeding did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of welded tubes, of iron or non-alloy steel, originating in Yugoslavia and Romania, imposed by Regulation (EEC) No 3074/89 is hereby extended for a period not exceeding two months. Without prejudice to Article 1 1 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council, the aforesaid duty shall apply until the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1990 . For the Council The President G. COLLINS (  ) OJ No L 209, 2. 8 . 1988, p. 1 . (2) OJ No L 294, 13 . 10 . 1989, p. 10 .